UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-8017



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


PETER KAY STERN,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:99-cr-00081; 2:06-cv-00028)


Submitted:   March 22, 2007                 Decided:   March 30, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit.


Dismissed by unpublished per curiam opinion.


Peter Kay Stern, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Peter Kay Stern seeks to appeal the district court’s

order denying various motions that he filed along with his pending

28 U.S.C. § 2255 (2000) motion, including motions to disqualify all

of the judges of the Western District of North Carolina and the

U.S. Attorney, a motion for release on bond, a motion for copies of

grand jury transcripts, a motion to produce a witness at a hearing,

and a motion for a gag order.    This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    The order Stern seeks to appeal is neither a final

order   nor   an   appealable   interlocutory   or   collateral   order.

Accordingly, we deny Stern’s motion for summary judgment and

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              DISMISSED




                                  - 2 -